DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				     Election Restriction
	In response to election restriction, claims 1, 2, 4, 7, and 8 were elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alsmeier et al. (US 2012/0001252, hereinafter Alsmeier) 
	With respect to claim 1, Alsmeier discloses: 
A semiconductor storage device (fig. 3) comprising:
a stacked body (fig. 3) in which electrode films (3a and 3b )and insulating films (insulation layers between 3a and 3b) are alternately stacked in a first direction (para 0004; fig. 3);
a first (see below) and a second charge storage films that are arranged away from each other in the first direction inside the stacked body and each face one of the electrode films (see below); and
a tunnel insulating film (11) that extends in the first direction inside the stacked body and is in contact with the first and the second charge storage films, wherein the first and the second charge storage films each include a first film (7a) that is in contact with the electrode film (7a is in contact with 3a), and a second film (9a) that is provided between the first film and the tunnel insulating film (9a is between 7a and 11).
	Alsmeier in the same embodiment does not explicitly disclose that the first film contains a High-k material and the second film contains silicon nitride. 
	In another embodiment, Alsmeier discloses that the first film contains a High-k material (para 0055; 7a may comprise of high-k dielectric material e.g. hafnium oxide) and the second film contains silicon nitride (para 0049 and 0068; layer 9a may comprise of silicon nitride). 




[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    899
    967
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Alsmeier’s first embodiment by adding the disclosure of second embodiment in order to achieve the optimal results.

With respect to claim 2, Alsmeier discloses a block insulating film (154a of fig. 46) stacked alternately with the second film in the first direction.
With respect to claim 7, Alsmeier discloses wherein the High-k material is oxide or oxynitride containing at least one of hafnium (Hf), aluminum (AI), titanium (Ti), barium (Ba), ruthenium (Ru), lanthanum (La), zirconium (Zr), iodine (Y), magnesium (Mg), tantalum (Ta), strontium (Sr), and niobium (Nb) (para 0055; 7a may comprise of high-k dielectric material e.g. hafnium oxide).
With respect to claim 8, Alsmeier discloses wherein the High-k material is hafnium oxide (HfOz2), zirconium oxide (ZrOz2), iodine oxide (Y203), tantalum oxide (Ta2Os), or strontium titanate (SrTiOs3). (para 0055; 7a may comprise of high-k dielectric material e.g. hafnium oxide).

            Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alsmeier in view of Higuchi et al. (US 9166032, hereinafter Higuchi).	
With respect to claim 8, Alsmeier does not explicitly discloses an oxide film provided between the first film and the second film.
In an analogous art, Higuchi discloses an oxide film (43 of fig. 2B) provided between the first film and the second film.
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Alsmeier’s first embodiment by adding Highuchi’s disclosure in order to manufacture a semiconductor device according to required specifications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816